DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive for the following reasons:
Applicant argues on pg. 8:
“…Schwartz fails to teach any rotation of a user interface such that the user interface aligns with a vector defined by a finger orientation. The addition of Park to Schwartz fails to correct this deficiency, as Park teaches rotating only a portion of a user interface while leaving the remainder of the user interface unchanged.
Beginning with Schwartz, this reference teaches determining whether a finger from a right hand or a finger from a left hand 1s touching a user interface. See, e.g., Schwartz at paragraph [0043]. When the proper hand is identified, Schwartz can adjust the graphical user interface to either a right-handed GUI or a left-handed GUI. See, e.g., Schwartz at paragraph [0070].
Schwartz never teaches rotating its user interface. To the contrary, the functionality of Schwartz’s GUI switch is limited to minor changes such as “moving one or more interactive components of the GUI such as buttons or icons to a location more easily accessible” by the identified hand as set forth at paragraph [0024], or shifting buttons or elements right or left as set forth at paragraphs [0077]-[0078].”

Applicant also argues on pg. 8:
“The question thus becomes whether the addition of Park to Schwartz corrects this deficiency. The Office Action alleges it does, citing Park at FIGS. 7A and 7B, as well as at paragraph [0103]. Applicant respectfully disagrees.
FIGS. 7A and 7B only rotate a portion of a user interface in response to touch. These figures explicitly leave the remainder of the user interface unchanged. This is shown below:
Park confirms this at the paragraph cited by the Office Action (par. [0103]), stating, “when the user 35 touches an icon 60, the controller 13 may rotate and display the icon 60 according to the user's location information determined by the controller 13, as shown in FIG. 7(b).” Emphasis added.
Rotating an icon is simply not what is claimed. Claims 1 and 10 rotate the entire user interface. Accordingly, the cited passages of the reference fail to correct the deficiencies of Schwartz.”
Examiner contends that Park’s icon can be considered a user interface on its own, since the touch screen area defined by the photograph relays instructions from the user to the computer. The claim does not indicate that the claimed user interface is defined as an entire touch screen surface, but rather merely indicates that the user interface is defined by a touch sensitive surface. Since the user interacts with the photograph with a touch screen area (Fig. 7 and para. 103), Parks photograph can be 
Applicant also argues on pg. 10:
“It is noted that with reference to FIGS. 8(a) and 8(b) Park speaks at paragraph [0105] of rotating a “screen 70.” However, when the screen is rotated, these figures make clear that the resulting display does not result in a vector orientation of the finger and the user interface orientation vector being substantially aligned as set forth in claims 1 and 10. To the contrary, the screen aligns with a linear side of the display, which is misaligned with the vector of the finger. 
…At best Park teaches either rotating a single icon to align with a finger while leaving the remainder of a display wholly unaligned with the finger, or alternatively rotating a screen to align with an edge of a display. Neither is what is set forth in claims 1 and 10, which require rotating a user interface orientation vector such that the vector orientation of the finger and the user interface orientation vector are substantially aligned. Accordingly, even assuming arguendo that it would be obvious to combine Park with Schwartz, the combination fails to teach or suggest the limitations of claims 1-10 and 14-18. Reconsideration of the rejections is respectfully requested.”
Examiner responds that the claim language indicates that the interface is “predominantly” aligned with the finger. The word “predominantly” is a relative term, and can be plainly defined as “mostly”. Examiner contends that the process provided in Park’s in Fig. 8 shows that the entire interface is “predominantly” (i.e. mostly, but not exactly) aligned with the user’s finger. Therefore, the above argument is rendered unpersuasive. 

“What’s more, claims 11-13 each recite rotating an orientation mark presented on the self-aligning user interface to indicate an orientation of the orientation vector. The Office Action acknowledges that the combination of Schwartz and Park fails to teach this limitation at page eleven. However, the Office Action alleges that Mistry teaches it in FIG. 94A and at paragraph [0187]. /d. Applicant respectfully disagrees…
…The arrows shown in the figure atop the outer ring merely indicate the fact that a user can squeeze the outer ring. There is no presentation of any orientation mark. In fact, there is no presentation of anything. Paragraph [0187] fails to provide any teaching of orientation marks presented on a display. Thus, even assuming arguendo that it would be obvious to combine Mistry with Schwartz and Park, the combination fails to teach the limitations of claims 11-13. This is in addition to the failure of the combination to teach the limitations of claim 10, from which claims 11-13 depend, as noted above. Reconsideration of the rejections to claims 11-13 and 21 is respectfully requested.”
Examiner contends that Mistry makes no assertion that the arrows represented in Figs. 94A or 94B represent a potential squeezing of the outer ring. Actually, Figs. 94A and 94B and the related description does not mention squeezing at all. Rather, these portions of the specification discuss rotation. Specifically, Fig. 94A indicates rotation of the outer ring (note that the positions of the arrows change), while Fig. 94B indicates no rotation of the outer ring (note that the position of the arrows do not change). This clearly demonstrates that the arrows indicate the position of the outer ring. Therefore, the above argument is rendered unpersuasive. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 10 and 14 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US Pub. No. 2017/0193261 A1) in view of Park et al. (US pub. No. 2012/0019562 A1).
As to claim 1, Schwartz shows a mobile electronic communications device (i.e. handheld device 300a, 300b, Figs. 3A and 3B and para. 39) with a self-aligning user interface (Fig. 12 and paras. 76 – 79), the mobile electronic communications device comprising: a touch sensitive surface (301, 302) defining a user interface aligned along a reference vector (Figs. 3A and 3B and para. 39); and a processor 110 linked to the touch sensitive surface and configured to detect a finger touch on the touch sensitive surface (Fig. 2 and para. 33), determine an angular orientation of the touching finger in a continuous angular coordinate system (Figs. 9A and 9B and para. 66), assign a user input orientation for the touch sensitive surface such that it matches the angular orientation of the touching finger (para. 66), detect a finger gesture on the touch sensitive surface (Figs. 9A and 9B and para. 66), and interpret the detected finger gesture by reference to the assigned user input orientation (Figs. 9A, 9B and 12 and paras. 66 and 76 – 79).

Park shows a system that determines an angular orientation vector of a touching finger and rotates a user interface such that a reference vector of the interface is predominantly aligned with the angular orientation vector of the touching finger (Figs. 7A and 7B and para. 103).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Schwartz with those of Park because designing the system in this way allows the device to provide a user friendly interface (para. 232).
As to claim 2, Schwartz shows that the processor is further configured to determine the angular orientation of the touching finger by resolving a ridge structure of the touching finger (Figs. 6A and 6B and paras. 56 and 57).
Schwartz does not mention that the system determines an angular orientation vector of the touching finger and rotates that user interface such that the reference vector is predominantly aligned with the angular orientation vector of the touching finger.
Park shows a system that determines an angular orientation vector of a touching finger and rotates a user interface such that a reference vector of the interface is predominantly aligned with the angular orientation vector of the touching finger (Figs. 7A and 7B and para. 103).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Schwartz with those of Park because designing the system in this way allows the device to provide a user friendly interface (para. 232).

As to claim 4, Schwartz shows that the processor is further configured to determine the angular orientation of the touching finger by resolving a rotation between the ridge structure of the touching finger and the particular stored ridge structure (paras. 49 and 50).
Schwartz does not mention that the system determines an angular orientation vector of the touching finger and rotates that user interface such that the reference vector is predominantly aligned with the angular orientation vector of the touching finger.
Park shows a system that determines an angular orientation vector of a touching finger and rotates a user interface such that a reference vector of the interface is predominantly aligned with the angular orientation vector of the touching finger (Figs. 7A and 7B and para. 103).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Schwartz with those of Park because designing the system in this way allows the device to provide a user friendly interface (para. 232).
As to claim 5, Schwartz shows a tilt (i.e. rotation) sensor that yields tilt data describing a tilt of the device with respect to gravity, and wherein the processor is further configured to assign a user input orientation based on the tilt data prior to (i.e. regardless of) detecting a finger touch on the touch sensitive surface (Figs. 10 and 12 and paras. 69 and 76 – 79).

Schwartz does not mention that the system determines an angular orientation vector of the touching finger and rotates that user interface such that the reference vector is predominantly aligned with the angular orientation vector of the touching finger.
Park shows a system that determines an angular orientation vector of a touching finger and rotates a user interface such that a reference vector of the interface is predominantly aligned with the angular orientation vector of the touching finger (Figs. 7A and 7B and para. 103).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Schwartz with those of Park because designing the system in this way allows the device to provide a user friendly interface (para. 232).
As to claim 7, Schwartz shows that determining an angular orientation of the touching finger further comprises determining that the orientation of the touching finger lies on a common axis with both the touch location and the detected location of the hovering portion of the touching finger (Figs. 1, 7A and 7B and paras. 28, 59 and 60).
Schwartz does not mention that the system determines an angular orientation vector of the touching finger and rotates that user interface such that the reference vector is predominantly aligned with the angular orientation vector of the touching finger.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Schwartz with those of Park because designing the system in this way allows the device to provide a user friendly interface (para. 232).
As to claim 8, Schwartz shows an image sensor, and wherein the processor is further configured to confirm the determined orientation of the touching finger via the image sensor (para. 56).
Schwartz does not mention that the system determines an angular orientation vector of the touching finger and rotates that user interface such that the reference vector is predominantly aligned with the angular orientation vector of the touching finger.
Park shows a system that determines an angular orientation vector of a touching finger and rotates a user interface such that a reference vector of the interface is predominantly aligned with the angular orientation vector of the touching finger (Figs. 7A and 7B and para. 103).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Schwartz with those of Park because designing the system in this way allows the device to provide a user friendly interface (para. 232).
As to claim 9, Schwartz shows a thermal sensor, and wherein the processor is further configured to confirm the determined orientation of the touching finger via the thermal sensor (para. 30).

Park shows a system that determines an angular orientation vector of a touching finger and rotates a user interface such that a reference vector of the interface is predominantly aligned with the angular orientation vector of the touching finger (Figs. 7A and 7B and para. 103).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Schwartz with those of Park because designing the system in this way allows the device to provide a user friendly interface (para. 232).
As to claim 10, Schwartz shows a method of providing a mobile electronic communications device (i.e. handheld device 300a, 300b, Figs. 3A and 3B and para. 39) with a self-aligning user interface (Fig. 12 and paras. 76 – 79), the method comprising: detecting a finger touch on the touch sensitive surface (301, 302, Figs. 2, 3A and 3B and paras. 33 and 39), determine an angular orientation of the touching finger in a continuous angular coordinate system (Figs. 9A and 9B and para. 66); assigning a user input orientation for the touch sensitive surface such that it matches the angular orientation of the touching finger (para. 66); detecting a finger gesture on the touch sensitive surface (Figs. 9A and 9B and para. 66); and interpreting the detected finger gesture by reference to the assigned user input orientation (Figs. 9A, 9B and 12 and paras. 66 and 76 – 79).

Park shows a system that determines an angular orientation vector of a touching finger and rotates a user interface such that a reference vector of the interface is predominantly aligned with the angular orientation vector of the touching finger (Figs. 7A and 7B and para. 103).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Schwartz with those of Park because designing the system in this way allows the device to provide a user friendly interface (para. 232).
As to claim 14, Schwartz shows a tilt (i.e. rotation) sensor that yields tilt data describing a tilt of the device with respect to gravity, and wherein the system is further configured to assign a user input orientation based on the tilt data prior to (i.e. regardless of) detecting a finger touch on the touch sensitive surface (Figs. 10 and 12 and paras. 69 and 76 – 79).
As to claim 15, Schwartz shows that the system is further configured to determine an angular orientation of the touching finger by detecting a touch location via the touch sensitive surface and by detecting a location of a portion of the touching finger via at least one of the plurality of hover sensors (Figs. 1 and 12 and paras. 28 and 76 – 79).
Schwartz does not mention that the system determines an angular orientation vector of the touching finger and rotates that user interface such that the reference vector is predominantly aligned with the angular orientation vector of the touching finger.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Schwartz with those of Park because designing the system in this way allows the device to provide a user friendly interface (para. 232).
As to claim 16, Schwartz shows that determining an angular orientation of the touching finger further comprises determining that the orientation of the touching finger lies on a common axis with both the touch location and the detected location of the hovering portion of the touching finger (Figs. 1, 7A and 7B and paras. 28, 59 and 60).
Schwartz does not mention that the system determines an angular orientation vector of the touching finger and rotates that user interface such that the reference vector is predominantly aligned with the angular orientation vector of the touching finger.
Park shows a system that determines an angular orientation vector of a touching finger and rotates a user interface such that a reference vector of the interface is predominantly aligned with the angular orientation vector of the touching finger (Figs. 7A and 7B and para. 103).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Schwartz with those of Park because designing the system in this way allows the device to provide a user friendly interface (para. 232).

Schwartz does not mention that the system determines an angular orientation vector of the touching finger and rotates that user interface such that the reference vector is predominantly aligned with the angular orientation vector of the touching finger.
Park shows a system that determines an angular orientation vector of a touching finger and rotates a user interface such that a reference vector of the interface is predominantly aligned with the angular orientation vector of the touching finger (Figs. 7A and 7B and para. 103).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Schwartz with those of Park because designing the system in this way allows the device to provide a user friendly interface (para. 232).
As to claim 18, Schwartz shows a thermal sensor, and wherein the system is further configured to confirm the determined orientation of the touching finger via the thermal sensor (para. 30).
Schwartz does not mention that the system determines an angular orientation vector of the touching finger and rotates that user interface such that the reference vector is predominantly aligned with the angular orientation vector of the touching finger.
Park shows a system that determines an angular orientation vector of a touching finger and rotates a user interface such that a reference vector of the interface is predominantly aligned with the angular orientation vector of the touching finger (Figs. 7A and 7B and para. 103).
.
Claims 11 – 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz as modified above by Park in view of Mistry et al. (US pub. No. 2014/0139637 A1).
As to claim 11, Schwartz does not show that the method comprises rotating an orientation mark presented on the self-aligning user interface to indicate an orientation of the orientation vector.
Mistry shows the method of rotating an orientation mark presented on a self-aligning user interface to indicate an orientation of an orientation vector (Fig. 94A and para. 187).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Schwartz as modified above with those of Mistry because designing the system in this way allows the device to provide visual feedback to the user (para. 186).
As to claim 12, Mistry shows that rotating the orientation mark comprises translating the orientation mark from a first location on the self-aligning user interface to a second location on the self-aligning user interface that is axially displaced from the first location (Fig. 94A and para. 187).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Schwartz as modified above with those of Mistry because 
As to claim 13, Mistry shows that the orientation mark identifies a top portion of the self-aligning user interface (Fig. 94A and para. 187).
As to claim 21, Schwartz does not show that the mobile electronic communications device comprises a circular device housing with the touch sensitive surface concentrically located in, and defining a major surface of, the circular device housing.
Mistry shows that a mobile electronic communications device comprises a circular device housing with the touch sensitive surface concentrically located in, and defining a major surface of, the circular device housing (Fig. 94A and para. 187).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Schwartz as modified above with those of Mistry because designing the system in this way allows the device to provide visual feedback to the user (para. 186).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz as modified above by Park in view of Gollier (US pub. No. 2011/0267262 A1).
As to claim 19, Schwartz shows a method in a mobile electronic communications device (i.e. handheld device 300a, 300b, Figs. 3A and 3B and para. 39) of providing a selfaligning user interface (Fig. 12 and paras. 76 – 79), the method comprising: detecting a finger touch on the device (301, 302, Figs. 2, 3A and 3B and paras. 33 and 39); determining an orientation of the finger, wherein the orientation of the finger may be any angle within a continuous angular coordinate system (Figs. 4, 9A and 9B and paras. 
Schwartz does not show that the image is to the highest available resolution of the continuous angular coordinate system.
Gollier shows the process of determining a highest available resolution of a continuous angular coordinate system (Figs. 1 and 8 and para. 65).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Schwartz with those of Gollier because designing the system in this way allows the device to provide a preferable configuration (para. 65).
Schwartz as modified above does not mention that the system determines an angular orientation vector of the touching finger and rotates that user interface such that the reference vector is predominantly aligned with the angular orientation vector of the touching finger.
Park shows a system that determines an angular orientation vector of a touching finger and rotates a user interface such that a reference vector of the interface is predominantly aligned with the angular orientation vector of the touching finger (Figs. 7A and 7B and para. 103).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Schwartz with those of Park because designing the system in this way allows the device to provide a user friendly interface (para. 232).


CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL ADAMS/Examiner, Art Unit 2627